11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT


In the matter of the Estate of               * From the County Court at Law
Margaret Zelma Fraley, deceased,               Midland County,
                                               Trial Court No. P14854.

No. 11-14-00190-CV                           * October 2, 2014

                                             * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Daniel Fraley.